UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 26, 2012 ALST CASINO HOLDCO, LLC (Exact name of registrant as specified in its charter) Delaware 000-54480 45-2487922 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 2711 Centerville Road, Suite 400 Wilmington, DE19808 (Address of principal executive offices) Registrant’s telephone number, including area code: (302) 636-5401 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On July 26, 2012, North LV Holdco III LLC designated Charles Atwood as a manager on the Board of Managers (the “Board”) of ALST Casino Holdco, LLC (the “Company”) to replace Matthew Dillard.Mr. Atwood is to serve as a member of the Board in accordance with the Amended and Restated Operating Agreement of the Company, dated as of November 1, 2011 (as amended from time to time). 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ALST CASINO HOLDCO, LLC Date: July 27, 2012 By: /s/Soohyung Kim Soohyung Kim Secretary 3
